Citation Nr: 1736484	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  97-33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to eligibility for Survivors' and Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from January 1946 to January 1947, from August 1950 to August 1953, and from October 1961 to August 1962.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant testified before a Decision Review Officer in February 1998 and a Veterans Law Judge of the Board in January 1999; transcripts of the hearings are associated with the record.  The Veterans Law Judge who held the 1999 hearing is no longer with the Board; the appellant was offered the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision, but she declined.

This appeal has a lengthy procedural history, including multiple remands from the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, the Board issued a September 2011 decision denying the claims.  The appellant appealed the denial to the Court, which issued a November 2013 Memorandum Decision, vacating the Board's decision, and remanding the matters 

to the Board for further development.  The Board again remanded the case in August 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The appellant's attorney requested the curriculum vitae (CV) for the three VA examiners who conducted the examinations on (1) February 2000; (2) January 2003, September 2003, and October 2004; and (3) May 2008 and April 2011.  The attorney's request is clearly aimed at establishing the competency of the examiners, as the attorney notes that the medical issue is regarding the Veteran's septicemia with prostatitis, and the examiners may not be specialists in that field.  The Board finds the request to be reasonable in light of the attorney's assertion that the examiners who provided the opinions do not appear to practice in the particular specialty of urology.  Accordingly, on remand, the CV for the VA examiners should be obtained and provided to the appellant for review, as well as associated with the claims file.  Nohr v. McDonald, 27 Vet. App. 124 (2014).


Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the VA examiners who prepared the (1) February 2000; (2) January 2003, September 2003, and October 2004; and (3) May 2008 and April 2011 VA examinations and opinions and request that they provide a copy of their resumes/curriculum vitae (to include a list of publications, list of specialties, etc., if any).  For further information regarding the attorney's request, refer to the attorney's October 25, 2016 letter, page 11. Upon receipt of such, associate it with the file and provide the appellant and her attorney a copy thereof.  If the requested resumes/curriculum vitae are not obtainable, the appellant should be so advised and the reasons for such should be noted in the record.

2. The AOJ should then review the record and readjudicate the claims on appeal.  If any of the issues remain denied, issue an appropriate supplemental statement of the case and afford the appellant and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




